IN THE SUPREME COURT OF IOWA
                               No. 14–0793

                            Filed May 25, 2017

                       Amended August 7, 2017

STATE OF IOWA,

      Appellee,

vs.

DEANTAY DARELLE WILLIAMS,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Bradley J. Harris, Judge.



      The State of Iowa seeks further review of a court of appeals

decision on discretionary review reversing the district court’s denial of

Deantay Williams’s motion to dismiss.        DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED AND

CASE REMANDED FOR FURTHER PROCEEDINGS.



      Cory Goldensoph, Cedar Rapids, and James M. Metcalf, Waterloo,

for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Kevin Cmelik,

and Alexandra Link (until withdrawal), Assistant Attorneys General, and

Brian J. Williams and Tom Ferguson (until withdrawal), County
                                 2

Attorneys, and Linda M. Fangman (until withdrawal), Assistant County

Attorney, for appellee.



      Alan R. Ostergren, Muscatine, for amicus curiae, Iowa County

Attorneys Association.
                                    3

CADY, Chief Justice.

      In this case, we consider whether the speedy indictment rule

requires the dismissal of a trial information against a defendant filed

more than forty-five days after the defendant was taken into custody,

interrogated, and released without the filing of a criminal complaint. The

district court held the rule did not require the charges to be dismissed.

The court of appeals, relying on case precedent, reversed the district

court. On further review, we vacate the court of appeals and affirm the

district court.   We conclude the speedy indictment rule is properly

interpreted to commence upon arrest only when the arrest is completed

by making an initial appearance.

      I. Factual Background and Proceedings.

      This case comes before us on further review. The court of appeals,

on discretionary review of the district court’s denial of the defendant’s

motion to dismiss, reversed the district court and dismissed the charges

against Deantay Williams, Taevon Washington, and Cordarrel Smith. On

this further review, we focus solely on whether the defendants’ rights

were violated by the failure to bring formal charges against these

defendants within forty-five days of their arrest. This case is submitted

and decided together with State v. Washington, No. 14–0792, 2017 WL
22900095, at *1 (Iowa May 25, 2017), and State v. Smith, No. 14–0812,

2017 WL 2291377, at *1 (Iowa May 25, 2017), which arise out of the

same facts.

      At approximately 5:30 a.m. on June 10, 2012, the Waterloo Police

Department responded to a call reporting a sexual assault. Officers met

with L.M., a minor.    L.M. told the officers she had been repeatedly

sexually assaulted at a nearby house. L.M. told the officers her friend,

J.K., also a minor, was assaulted and was likely still inside the house.
                                      4

Officers went to the house and set up surveillance. They considered the

house a “gang hang out,” possibly with weapons inside. An officer took

L.M. to a hospital for examination.

      At approximately 7:15 a.m., Deantay Williams, age seventeen,

exited the house. An officer stopped Williams, placed handcuffs on him,

and conducted a pat-down search. The officer found a marijuana pipe in

a pocket. The officer told Williams he was being detained, placed him in

the back of a squad car, and drove him back to the house.

      A short time later, numerous officers entered the front door of the

house with weapons drawn. They found seven occupants in the living

room and bedrooms, including Taevon Washington and Cordarrel Smith,

as well as two other males and three females. Officers also entered the

basement and found J.K sitting on a mattress, crying.         An officer

promptly took her to a hospital. The police took the other occupants of

the house into custody and transported them to the Waterloo police

station.

      Williams, Washington, and Smith were separated, read their

Miranda rights, and questioned by officers.    Williams and Washington

admitted they had sexual intercourse with L.M. and J.K., but stated it

was consensual. Smith denied any sexual contact with L.M. or J.K. A

fourth male admitted to sexual contact with J.K., confirmed Washington

and Williams had sexual contact with J.K., and confirmed Williams had

sexual contact with L.M. Police asked each male to consent to buccal

and penile swabs. Williams and Smith consented. Washington refused,

and police obtained a search warrant to perform the swabs. The police

then released each person from custody. L.M. and J.K. were discharged

from the hospital later that day after being examined and completing

sexual assault testing. No criminal complaints were filed.
                                         5

       On October 21, 2013, police obtained arrest warrants for Williams,

Washington, Smith, and the fourth male and charged them with sexual

abuse in the second degree. Police arrested Smith and the fourth male

on October 24, Williams on October 28, and Washington on October 29.

After each person was taken into custody, they were taken before a

magistrate to make an initial appearance.

       On November 1, 2013, now 510 days after the initial events, a

Black Hawk County attorney filed a trial information accusing Williams,

Washington, Smith, and the fourth male with sexual abuse in the second

degree under Iowa Code section 709.3(3) (2011). 1 The fourth male pled

guilty.    Williams, Washington, and Smith filed a motion to dismiss for

violation of their speedy indictment rights.          The district court held a

hearing and denied the motions. The district court drew a distinction

between an arrest under the Fourth and Fourteenth Amendments and

an arrest under our speedy indictment rule. Williams, Washington, and

Smith filed for discretionary review.         In the meantime, the State filed

amended charges against Williams, Washington, and Smith. We granted

the requests for discretionary review, stayed the proceedings before the

district court, and transferred the cases to the court of appeals. Williams
moved to dismiss the amended charges. This motion was denied, and he

applied for discretionary review.            We granted the application and

consolidated his appeals. The court of appeals reversed the district court

decisions, found Williams’s rights were violated under the speedy

indictment rule, and remanded the case for dismissal of the November 1,

2013 trial information and the amended charges. The court of appeals


       1Except   where otherwise noted, references to the Iowa Code are to the 2011
edition.
                                         6

relied on case precedent interpreting the speedy indictment rule to find

the time to file an indictment commenced on June 10, 2012, when

Williams reasonably believed he had been arrested. We granted further

review.

       II. Stare Decisis.

       We begin by considering our devotion to stare decisis. We do so

because our existing caselaw can be applied to quickly resolve this case.

See State v. Wing, 791 N.W.2d 243, 249 (Iowa 2010). Yet, this caselaw is

being challenged as incorrect. Accordingly, we must consider the claim.

See State v. Johnson, 257 Iowa 1052, 1056, 135 N.W.2d 518, 521 (1965)

(“[H]igh courts have not only the right but the duty to change a past

decision if it is erroneous . . . .”).       We adhere to our past cases as

precedence, but we overturn the precedent if found to be clearly

erroneous. See McElroy v. State, 703 N.W.2d 385, 394–95 (Iowa 2005).

We identified the reasons for this hesitance sixty years ago, stating,

“Legal authority must be respected; not because it is venerable with age,

but because it is important that courts, and lawyers and their clients,

may know what the law is and order their affairs accordingly.” Stuart v.

Pilgrim, 247 Iowa 709, 714, 74 N.W.2d 212, 216 (1956).             However,

“[s]tare decisis ‘should not be invoked to maintain a clearly erroneous

result.’ ”   State v. Liddell, 672 N.W.2d 805, 813 (Iowa 2003) (quoting

Miller v. Westfield Ins., 606 N.W.2d 301, 306 (Iowa 2000)).       The State

asserts dismissal of the charges here is such a result, arguing that our

line of cases interpreting the speedy indictment rule is inconsistent with
                                              7

legislative intent. 2 Thus, we proceed to consider if compelling reasons

exist to overturn our prior interpretation.

        III. Standard of Review.

        We review interpretations of the speedy indictment rule for errors

at law. See State v. Penn-Kennedy, 862 N.W.2d 384, 386 (Iowa 2015).

“We are bound by the findings of fact of the district court if they are

supported by substantial evidence.” Id. (quoting Wing, 791 N.W.2d at

246).

        IV. Analysis.

        This case follows a growing line of cases beginning in 1980 that

has addressed the dismissal of criminal charges after an arrest for failing

to comply with Iowa’s speedy indictment rule. See, e.g., id. at 389–91;

Wing, 791 N.W.2d at 248–51; State v. Dennison, 571 N.W.2d 492, 494–95

(Iowa 1997); State v. Schmitt, 290 N.W.2d 24, 26–27 (Iowa 1980). This

rule has its roots in the more comprehensive right to speedy trial

guaranteed under the United States and Iowa Constitutions. U.S. Const.

amend. VI; Iowa Const. art. I, § 10; see State v. Gebhart, 257 Iowa 843,

847, 134 N.W.2d 906, 908 (1965), overruled on other grounds by State v.

Johnson, 217 N.W.2d 609, 612 (Iowa 1974), and State v. Gorham, 206
N.W.2d 908, 913 (Iowa 1973). It has been part of the criminal procedure

of this state since 1851. See Iowa Code § 3248 (1851). As a part of the



        2Williams  responds first that the State failed to preserve error on this issue.
This argument fails, as it would make little sense to require a party to argue existing
law should be overturned before a court without the authority to do so. See State v.
Eichler, 248 Iowa 1267, 1270, 83 N.W.2d 576, 578 (1957) (“[I]t is the prerogative of this
court to determine the law, and we think that generally the trial courts are under a duty
to follow it as expressed by the courts of last resort . . . .”); see also Kersten Co. v. Dep’t
of Soc. Servs., 207 N.W.2d 117, 121 (Iowa 1973) (“If trial courts venture into the
business of predicting when this court will reverse its previous holdings . . . they are
engaged in a high-risk adventure which we strongly recommend against.”).
                                     8

broader right to a speedy trial in all criminal cases, the rule specifically

addresses the time frame in which formal charges must be brought

against   an   accused   and     requires   the   case   be   dismissed   for

noncompliance. See Iowa R. Crim. P. 2.33(2)(a).

      From 1851 to 1978, the statutory window of time to file an

indictment under Iowa law commenced from the time the defendant was

“held to answer.” See Iowa Code § 3248 (1851); id. § 795.1 (1975). The

rule provided, “When a person is held to answer for a public offense, if an

indictment be not found against him within thirty days, the court must

order the prosecution to be dismissed, unless good cause to the contrary

be shown.” Id. § 795.1 (1975).

      The caselaw that inevitably develops around any rule or statute

declared “held to answer” was a separate event from an “arrest.”          See

State v. Mays, 204 N.W.2d 862, 866–67 (Iowa 1973).            We consistently

determined the legislature intended the phrase “held to answer” to refer

to that stage in the court process following an arrest when a magistrate

makes a determination that there is probable cause the offense was

committed and the accused committed the offense, or the time the

defendant elected to waive this preliminary hearing.      See id.    In other

words, the speedy indictment time period was tied to the fundamental

probable-cause determination required under our law for the state to

prosecute a person arrested and accused of a crime.             See State v.

Morningstar, 207 N.W.2d 772, 774 (Iowa 1973) (“After preliminary

examination showing sufficient reason to commit the accused, or on

waiver by the accused, the magistrate orders that the accused be ‘held to

answer.’ ” (quoting Iowa Code § 761.18 (1973))). Without probable cause,

no criminal prosecution in Iowa can take place. See Iowa R. Crim. P.

2.2(4)(e). Instead, the court must dismiss the complaint. Id. Without
                                    9

probable cause, the defendant is discharged and is no longer “held to

answer.”

      Accordingly, the speedy trial rule in Iowa operated in two stages. If

an indictment was not found against the defendant within thirty days

after the defendant was “held to answer,” the prosecution was required to

be dismissed, absent good cause to the contrary or waiver. Iowa Code

§ 795.1 (1975).   The speedy trial rule next required that trial be held

sixty days after indictment, absent good cause. Id. § 795.2. Together,

the rules implemented the constitutional speedy trial protection by

defining the inherent “indefiniteness in the meaning of the term.” Pines

v. Dist. Ct., 233 Iowa 1284, 1290–91, 10 N.W.2d 574, 578 (1943),

overruled on other grounds by Gorham, 206 N.W.2d at 913; see also State

v. Satterfield, 257 Iowa 1193, 1195–96, 136 N.W.2d 257, 258 (1965)

(noting the rules “represent protection for one who is charged by a

preliminary information, that he must be indicted promptly; and for one

who is indicted, that he be given a speedy trial”). Over time, the rules

were modified to extend the time frames, and an additional rule was

enacted to require the case be dismissed if not tried within one year after

the original arraignment, absent good cause.       See Iowa R. Crim. P.

2.33(2)(a)–(c).

      Two additional events occurred that substantially shaped the

speedy trial landscape.   First, the preliminary examination process to

determine the existence of probable cause in a criminal proceeding began

to fall into relative obscurity.   See Charles A. Pulaski, Preliminary

Examinations in Iowa: The Constitutional Considerations, 60 Iowa L. Rev.

462, 469–70 (1975) (“[T]he short term benefits to be derived from

bypassing the preliminary examination have prompted a majority of Iowa

county attorneys to employ the true information procedure in most
                                     10

cases. . . .   [M]ost contemporary trial courts appear to welcome the

efficiency . . . .”). If a defendant did not waive the preliminary hearing,

the prosecutors would routinely file a trial information to avoid the

necessity of the hearing. See id.; see also State v. Clark, 258 Iowa 254,

257, 138 N.W.2d 120, 122 (1965) (“As to the complaint that no

preliminary hearing was provided, none was necessary.            A county

attorney’s information had been filed. . . .        The procedure does not

contemplate a preliminary hearing.”).     The endorsement by a judge on

the trial information established a finding of probable cause, obviating

the need for a hearing. See State v. Shank, 296 N.W.2d 791, 792 (Iowa

1980). Thus, while the preliminary examination process still existed as

part of the criminal process, it was rarely used.

       By the early 1970s, a second event emerged in Iowa to impact the

development of the speedy indictment rule. By this time, pretrial delay

in criminal cases had been identified as a growing problem across the

nation, and states were beginning to respond with various reform

measures.      See Anthony Partridge, Legislative History of Title I of the

Speedy Trial Act of 1974 11 (1980) (identifying twin goals of the Speedy

Trial Act: “clarifying the rights of defendants” and “protecting society’s

interest in bringing criminals to justice promptly”); Standards Relating to

Speedy Trial 1 (Am. Bar Ass’n Tentative Draft 1967) (“Congestion in the

trial courts of this country . . . is currently one of the major problems of

judicial administration.”).   This concern reached Iowa and was in part

responsible for a comprehensive review and major overhaul of the Iowa

Criminal Code in 1976.        Part of the overhaul included the speedy

indictment rule. Effective in 1978, the legislature changed the triggering

language of the rule from “held to answer” to “arrest.” See 1976 Iowa
11

Acts ch. 1245, ch. 2, § 1301 (rule 27(2)(a)) (now codified as amended at

Iowa R. Crim. P. 2.33(2)(a)). The amended provision provided,

      When a person is arrested for the commission of a public
      offense and an indictment is not found against him or her
      within forty-five days, the court must order the prosecution
      to be dismissed, unless good cause to the contrary is shown
      or the defendant waives his or her right thereto.

Iowa Code § 813.2 (rule 27(2)(a)) (Supp. 1977). At the time, the principal

authors behind the Code revisions wrote that the speedy trial revisions

did not express substantive changes, but resulted in “an approach not

dissimilar from [the former rules].” See 4 John L. Yeager & Ronald L.

Carlson, Iowa Practice: Criminal Law and Procedure § 1242, at 298–99

(1979).

      Our first opportunity to interpret the revised speedy indictment

rule came in 1980.      Without mentioning the view of the principal

authors, we took a different position.

      In Schmitt, the defendant escaped from a county jail where he was

awaiting trial on the charges of burglary and possession of burglary

tools. 290 N.W.2d at 25. He was captured a few hours later by police

officers. Id. at 26. An officer handcuffed him at the scene of the capture,

placed him in a squad car, and returned him to the jail facility. Id. He

was not separately booked and processed on a charge of escape and was

not brought before a magistrate on any charge.       Id.   Instead, he was

simply returned to his cell to continue to await trial on the burglary and

possession of burglary tools charges. Id.

      More than forty-five days after the escape and capture, the county

attorney filed a trial information charging the defendant with escape. Id.

at 25–26.   The defendant subsequently moved to dismiss the charge

under the speedy indictment rule on the grounds that it was filed more
                                    12

than forty-five days after he had been arrested for that charge. Id. The

defendant claimed he was arrested when captured, and this event

triggered the new speedy indictment rule. Id.

      We rejected the State’s argument that no “arrest[] for the

commission of a public offense” occurs under the new speedy indictment

rule when no criminal complaint alleging the commission of a public

offense is filed against the arrested person and the person is not brought

within the court process designed to adjudicate the complaint. Id. at 26–

27. Instead, we held the statutory change in the speedy indictment rule

revealed a legislative intent to expand the former speedy indictment rule

by using the moment a person is taken into custody as the only

triggering event, even if the arrested person is not subsequently brought

into the court process to answer to a criminal charge pursuant to the

rules of criminal procedure. Id. at 27. We reached this conclusion by

relying on the statutory definition of “arrest” under Iowa Code section

804.5 (Supp. 1977), and the statutory requirements that follow an arrest

under Iowa Code section 804.14. Id. at 26–27. Under section 804.5, an

arrest means taking a person into custody “when and in the manner

authorized by law.”     Iowa Code § 804.5.      Section 804.14 normally

requires the person making the arrest to inform the person of the intent

to arrest, the reason for the arrest, and the identity of the person making

the arrest as a police officer. Id. § 804.14. We found the phrase “in the

manner authorized by law” within the definition of an arrest under

section 804.5 only referred to the manner or requirements of making an

arrest within section 804.14. Schmitt, 290 N.W.2d at 26. We implicitly

rejected the notion that taking a person into custody in the manner

authorized by law included the other statutory provisions governing an

arrest, such as the requirement for the arresting officer to take the
                                   13

person before a magistrate. Id. at 26; see also Iowa Code §§ 804.21, .22

(Supp. 1977). Instead, we stated that “the lack of follow-up of booking or

charges does not eradicate the event or nullify it as an arrest.” Schmitt,
290 N.W.2d at 26.

      The speedy indictment cases that followed Schmitt have dealt with

the impact of various collateral circumstances that can accompany an

arrest. See, e.g., Wing, 791 N.W.2d at 252–53 (applying rule to a brief

arrest at the scene of an automobile stop followed by release of custody

with a plan that the person would become a confidential informant).

With inconsistent results, these cases have also dealt with circumstances

to support an arrest, including circumstances like those in this case in

which a person is taken into custody, interrogated, and released from

custody without the filing of a criminal complaint. See State v. Rains,

574 N.W.2d 904, 910–11 (Iowa 1998) (holding arrest does not occur

under the speedy indictment rule when the suspect is shot by a police

officer, detained at the scene, and guarded at a hospital); Dennison, 571
N.W.2d at 496–97 (holding arrest does not occur under the speedy

indictment rule when police have authority to detain a person by

transporting the person to the police station to invoke the implied-

consent procedures); State v. Gathercole, 553 N.W.2d 569, 571–74 (Iowa

1996) (holding an arrest does occur under the speedy indictment rule

when a defendant who waived extradition was served with an arrest

warrant after being returned to Iowa, but not when taken into custody in

the other state by an extradition agent); State v. Davis, 525 N.W.2d 837,

840–41 (Iowa 1994) (holding the speedy indictment rule applies to

defendants who are arrested and released to allow police to conduct the

investigation); State v. Van Beek, 443 N.W.2d 704, 706–07 (Iowa 1989)

(holding that the unconditional release of drug offense suspects after an
                                           14

arrest did not violate speedy indictment rule), overruled by Davis, 525
N.W.2d at 839; State v. Lasage, 523 N.W.2d 617, 620                    (Iowa Ct. App.

1994) (holding that the unconditional release of a murder suspect did not

violate speedy indictment rule). These cases have also excluded from the

speedy indictment rule any new charges brought more than forty-five

days after an arrest for a different offense, even though the new charges

arose from the same incident. See Penn-Kennedy, 862 N.W.2d at 389;

State v. Lies, 566 N.W.2d 507, 509 (Iowa 1997); State v. Sunclades, 305
N.W.2d 491, 494 (Iowa 1981).

       At times, we did rely on the statutory manner of making an arrest

under section 804.14 to determine if the speedy indictment rule was

triggered. See Dennison, 571 N.W.2d at 495; Gathercole, 553 N.W.2d at

572; Davis, 525 N.W.2d at 839. Each time, however, we failed to further

identify the other statutory requirements essential to completing the

manner of arrest.

       Overall, our approach to the application of the speedy trial rule

since Schmitt has been nuanced and subject to criticism. See 4A B. John

Burns, Iowa Practice Series™: Criminal Procedure § 7:3, at 84–91 (2016).

Moreover, Iowa stands as the only jurisdiction in the country to interpret

its speedy indictment rule to rely solely on the moment of arrest to

trigger the rule. 3     Additionally, it has created an inconsistency in the

       3First,  not all jurisdictions provide a statutory right to speedy indictment. See,
e.g., State v. Hughes, 605 A.2d 1062, 1066–67 (N.H. 1992) (abandoning court-imposed
“sixty-day rule” for speedy indictment and adopting balancing approach in the absence
of statutory mandate). Where there are speedy indictment statutes, a number of
jurisdictions measure the time, as we used to, from the defendant’s preliminary hearing
or a waiver thereof. See Cal. Penal Code § 1382 (West, Westlaw current with urgency
legis. through ch. 9 of 2017 Reg. Sess.); Md. R. Crim. P. § 4-102 (West, Westlaw current
through legis. effective May 4, 2017); Mont. Code Ann. § 46-11-203(1) (West, Westlaw
current with amendments received through Sept. 1, 2016); Nev. Rev. Stat. Ann.
§ 173.035(3) (West, Westlaw current through the 79th Reg. Sess. (2017)); N.M. R. Crim.
P. 5-201(C) (West, Westlaw current with amendments received through Feb. 1, 2017);
                                          15

rule so that adult offenders have the benefit of the “arrest” rule, while

juvenile offenders must await transfer to adult court before they may

assert speedy indictment protections, regardless of how long prior they

were subjected to an arrest. See State v. Harriman, 513 N.W.2d 725, 726

(Iowa 1994); Bergman v. Nelson, 241 N.W.2d 14, 15 (1976); State v.

White, 223 N.W.2d 173, 176 (Iowa 1974).

       In Wing, we rejected the suggestion to change course and align the

meaning of “arrest” under our speedy indictment rule with the federal

speedy indictment rule. 791 N.W.2d at 249. “Arrest” under the federal

speedy indictment rule means the time when the defendant is first

________________________
Wis. Stat. Ann. § 971.01(2) (West, Westlaw current through 2017 Act 6, published
April 25, 2017). One jurisdiction measures the time from the defendant’s initial
appearance before a magistrate. See Me. R.U. Crim. P. 48(b)(2) (West, Westlaw current
with amendments received through March 1, 2017). A large number focus not on
speedy trial, but excessive pretrial incarceration, and require discharge on a failure to
bring the indictment. See Mich. Comp. Laws Ann. § 767.26 (West, Westlaw current
through P.A. 2017, No. 33 of the 2017 Reg. Sess.); Neb. Rev. Stat. Ann. § 29-1201
(West, Westlaw current through legislation effective March 30, 2017); N.C. Gen. Stat.
Ann. § 15-10 (West, Westlaw current 2016 Reg. Sess., S.L. 2016-126 from the 2016 4th
Extra Sess. and S.L. 2017-5, 2017-8, and 2017-9 of the 2017 Reg. Sess.); Texas Code
Crim. Proc. Ann. art. 32.01(a) (West, Westlaw current through 2015 Reg. Sess.); Va.
Code Ann. § 19.2-242 (West, Westlaw current through the end of 2016 Reg. Sess. and
2017 Reg. Sess. cc. 1 to 3, 32, 62, 82, 147, 156, 180, 181, 197, 287 & 314); Wash.
Super. Ct. Crim. R. 3.2.1(f)(1) (West, Westlaw current with amendments through
March 15, 2017); W. Va. Code Ann. § 62-2-12 (West, Westlaw current with legislation
through March 14, 2017). There appears to be only three other jurisdictions that
measure speedy indictment from arrest. One of these requires the defendant also be
“held to answer” before the rule is implicated. See Idaho Code Ann. § 19-3501(1) (West,
Westlaw current with immediately effective legislation of the 1st Reg. Sess. of the 64th
Legis.). Another only applies if the defendant is held in continuous custody. See Fla. R.
Crim. P. 3.134 (West, Westlaw current with amendments through Feb. 15, 2017). The
third requires either charging or holding in continuous custody. See La. Code Crim.
Proc. Ann. art. 701(B)(1)–(2) (West, Westlaw current through 2017 1st Extraordinary
Sess.). This review fails to reveal a single jurisdiction that conducts a fact-specific
inquiry on the circumstances of arrest before applying the speedy indictment rule. If
there are other jurisdictions that have, they appear to have abandoned the approach.
Compare United States v. Beberfeld, 408 F. Supp. 1119, 1124 (S.D.N.Y. 1976) (finding
the six-month period for speedy trial runs from arrest, regardless of whether a charge is
filed), with United States v. Hillegas, 578 F.2d 453, 457 (2d Cir. 1978) (“The line is
drawn . . . at the point where charges are actually pending against an individual.”).
                                       16

charged and held to answer for a charge. See United States v. Sayers,

698 F.2d 1128, 1130–31 (11th Cir. 1983); see also Speedy Trial, 45 Geo.

L.J. Ann. Rev. Crim. Proc. 449, 458 & n.1284 (2016) (noting the federal

time limit “does not begin when a defendant is arrested and released

without being charged” and compiling cases). We continued to apply a

fact-based analysis to trigger the speedy indictment rule by focusing on

the circumstances surrounding custody.       We even took a step further

away from considering the comprehensive statutory manner of an arrest

by defining an arrest for the purposes of the speedy indictment rule as of

the time when seized under constitutional law.       Wing, 791 N.W.2d at

248.

       We have never looked back to confront the obvious shortcoming in

our analysis used in deciding to take the path followed in Schmitt. In

interpreting the speedy indictment rule in Schmitt, we properly relied on

the statutory definition of an “arrest.” See Schmitt, 290 N.W.2d at 26.

We also properly considered the statutory requirements under Iowa Code

section 804.14 that normally must occur as a part of an arrest. See id.

This requirement directs the person making the arrest to inform the

person being arrested of the intention to arrest, the reason for the arrest,

the identity of the person making the arrest as a peace officer, and the

requirement for the person to submit to custody.           See Iowa Code

§ 804.14. If the arrest is by warrant, the person making the arrest may

also be required to show the person the warrant.           See id.    These

procedures describe the “manner authorized by law” in taking a person

into custody. See id. §§ 804.5, .14.

       The shortcoming of the important first step we took in Schmitt was

the failure to identify and account for the other statutory directives

applicable to taking a person into custody “in the manner authorized by
                                     17

law.” Id. § 804.5. The critical point is that the manner of making an

arrest under Iowa law does not end with the on-the-scene requirements

identified in section 804.14. Importantly, the process of arrest requires

that the person arrested must also be taken from the scene to the

nearest or most accessible magistrate without unnecessary delay.          Id.

§§ 804.21, .22.   This procedure is a vital part of the arrest because it

gives the arrested person the most protection.      See State v. Lee, 222
N.W.2d 471, 473–74 (Iowa 1974). Once the arrested person is before the

magistrate, the arrest process is complete, the person is no longer under

the control of the arresting officer, and all the rights under the law

available to defendants become applicable, including the right to a

probable-cause preliminary hearing and the right to a speedy indictment.

See Iowa R. Crim. P. 2.2(1)–(4).

      Accordingly, if a person is taken into custody “in the manner

authorized by law,” the person will be taken before a magistrate, see id.

r. 2.2(1), entitled to a preliminary hearing within ten days, see id.

r. 2.2(4)(a), and entitled to be discharged if the magistrate finds no

probable cause that a crime was committed or that the defendant did not

commit the crime, see id. r. 2.2(4)(e). Thus, while the time for bringing

the indictment runs from the initial arrest, the necessity for a speedy

indictment following an arrest is derived only from a finding of probable

cause or the defendant’s waiver of a probable-cause hearing. A speedy

indictment   is   only   needed    when   a   defendant   is   arrested   and

subsequently held to answer by the magistrate following the arrest.

      It is understandable that we failed in Schmitt to consider the

complete manner of making an arrest.            Unlike an arrest in most

situations, the defendant in Schmitt had been in custody prior to his

arrest, and it was logical for the arresting officers to return him to jail
                                     18

instead of taking him before a magistrate. See Schmitt, 290 N.W.2d at

25–6. Based on that perspective, we concluded “the actions taken” by

the arresting officer and the “result[s] achieved fulfill[ed] the statutory

criteria of an arrest.” Id. at 26. Clearly, the statutory objectives of an

arrest for a criminal offense were not accomplished because the law also

required the arresting officer to bring the person before a magistrate.

See Iowa Code § 813.2 (1979) (Iowa R. Crim. P. 2(1)).

      In the cases leading up to the 1976 revisions, defendants were not

only arrested, they were also charged by preliminary information,

appeared before a magistrate, held in continuous custody, released on

bail, or subjected to some combination of these normal incidents of

prosecution.   See State v. Thomas, 222 N.W.2d 488, 490 (Iowa 1974);

Lee, 222 N.W.2d at 472; Morningstar, 207 N.W.2d at 773; Mays, 204
N.W.2d at 865.    If the legislature was responding to these holdings in

1976, there is no evidence they intended the rule protect defendants not

charged,   held   in   continuous   custody,   or   otherwise   prosecuted.

“Normally, the date of an arrest and the date of prosecution follow hand

in hand,” but they can “become detached.” Penn-Kennedy, 862 N.W.2d

at 387, 388. If they become detached, the operation of the rule becomes

detached from its purpose and remedy.          There is no prosecution to

dismiss, no defendant to release, and no bail money to return. See Iowa

R. Crim. P. 2.33(2)(d). Instead, it operates only to accelerate the statute

of limitations. See Penn-Kennedy, 862 N.W.2d at 389–90. Just like the

arresting officers in Schmitt, we failed to consider all the required actions

of an arrest as a part of “the statutory criteria of an arrest.” Schmitt, 290
N.W.2d at 26. Had we not confined our analysis to the specific facts of

the case, we would have considered the full statutory requirements of an
                                     19

arrest, and we would have seen that the defendant in Schmitt was indeed

arrested, but not in the manner authorized by law.

       The failure to account for the entire process of an arrest in Schmitt

significantly undermines our confidence in the interpretation of the

speedy indictment rule.         This shortcoming alone causes us to

acknowledge our mistake and directs us to correct it.          The need to

correct our mistake is also revealed by the inconsistent outcomes we

have reached over the years and the inconsistent application of the

speedy indictment rule that fails to give the same relief to juvenile

offenders as it does to adult offenders and encourages the use of

“placeholder” charges during the pendency of an investigation.          For

example, the State argues Williams was not entitled to speedy indictment

protection because he was a minor.         Under the State’s interpretation,

Washington and Smith, both adults, would go free while Williams would

not.   See Harriman, 513 N.W.2d at 726.         Alternatively, Williams was

found with a marijuana pipe, a simple misdemeanor.           See Iowa Code

§ 124.414(1)(a)(2), (2).   If the police would have charged Williams with

this offense that would mean, under our precedent, that Williams was

arrested for that offense only, and charges for sexual assault could come

at any time within the statute of limitations.      See Penn-Kennedy, 862
N.W.2d at 390.         Washington and Smith, found with no contraband,

would obtain the benefit of the speedy indictment rule while Williams

would not. This is all regardless of the presence or absence of probable

cause at any point in the investigation.

       The speedy indictment rule gives effect to the constitutional

guarantee of speedy trial. See Wing, 791 N.W.2d at 246; see also Iowa

Const. art. I, § 10.
                                     20
            The purpose of these protections, both constitutional
      and statutory, is to relieve one accused of a crime of the
      hardship of indefinite incarceration awaiting trial or the
      anxiety of suspended prosecution, if at liberty on bail, and to
      require courts and peace officers to proceed with the trial of
      criminal charges with such reasonable promptness as proper
      administration of justice demands.

State v. Allnutt, 261 Iowa 897, 901, 156 N.W.2d 266, 268 (1968),

overruled on other grounds in Gorham, 206 N.W.2d at 913; see also Penn-

Kennedy, 862 N.W.2d at 387 (“As with all three segments of the speedy

trial rule, the speedy indictment rule serves to ‘relieve an accused of the

anxiety associated with’ the suspension of a prosecution, provide for the

‘reasonably prompt administration of justice,’ prevent the loss of

evidence, and maintain a fair process.” (quoting Wing, 791 N.W.2d at

246–47)). Here, the defendants did not need relief from “the hardship of

indefinite incarceration,” or even “the anxiety of suspended prosecution.”

Allnutt, 261 Iowa at 901, 156 N.W.2d at 268. After the arrest, the police

did not file a complaint.      The defendants did not appear before a

magistrate for arraignment or undergo a preliminary hearing. There is

no argument of unreasonable delay or loss of evidence. Dismissing the

charges against these defendants does not reflect the aim and purpose of

the constitutional right to a speedy trial.

      In the end, we cannot always rely on our venerable doctrine of

stare decisis, or legislative acquiescence, to direct the outcome of cases.

McElroy, 703 N.W.2d at 395 (“[W]e must remember that legislation

sometimes persists on account of ‘inattention and default rather than by

any conscious and collective decision.’ ” (quoting Ronald Dworkin, Law’s

Empire 319 (1986))).    The course we must follow is not to ignore our

mistakes, but to correct them. See Stuart, 247 Iowa at 714, 74 N.W.2d

at 216 (overruling precedent when “more mischief will be done” by

adherence than overruling). Thus, we do not take a different course from
                                     21

the past out of dislike for the course taken, but to correct an incorrect

analysis that sent us down the wrong path. This correction will realign

the speedy indictment rule so that it will be applied in all cases as

intended by our legislature and serve the purposes of the rule.

      V. Conclusion.

      Arrest for the purposes of the speedy indictment rule requires the

person to be taken into custody in the manner authorized by law. The

manner of arrest includes taking the arrested person to a magistrate.

The rule is triggered from the time a person is taken into custody, but

only when the arrest is completed by taking the person before a

magistrate for an initial appearance. For these reasons, we vacate the

court of appeals decision and affirm the judgment of the district court.

Because we decide these cases on these grounds, we need not address

the additional arguments raised by the parties and amicus.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT        JUDGMENT     AFFIRMED        AND   CASE     REMANDED     FOR

FURTHER PROCEEDINGS.

      Waterman, Mansfield, and Zager, JJ., join this opinion. Mansfield,

J., files a specially concurring opinion in which Waterman and Zager,

JJ., join.    Wiggins, J., files a dissenting opinion.   Hecht, J., files a

separate dissenting opinion in which Appel and Wiggins, JJ., join.
                                    22

                                            #14–0793, State v. Williams

MANSFIELD, Justice (concurring specially).

       I join the court’s opinion. I write separately to emphasize that our

caselaw prior to State v. Wing, 791 N.W.2d 243 (Iowa 2010), required a

statutory arrest to trigger the speedy indictment rule.      In Wing, we

jettisoned that approach and decided that a seizure for Fourth

Amendment purposes was sufficient to start the clock running.        Id. at

249.   We did so while acknowledging that a statutory arrest “is not

coterminous with the standard used to determine whether a person has

been seized for Fourth Amendment purposes.” Id. at 248.

       In other words, Wing brought about a significant change in the

law. I think most Iowa prosecutors and defense attorneys would agree.

       Wing hasn’t worked out and this case illustrates why.           The

Waterloo police were responding to an emergency report at 5:30 a.m.

from a fifteen-year-old girl that she had been drugged and gang-raped in

a house.    The girl further reported that her fifteen-year-old girlfriend

might still be in the house and might also have been gang-raped. The

officers entered the house, found the other girl crying, and detained the

occupants of the house as well as Deantay Williams who was walking

away from the house.        The officers took statements from all the

occupants and collected DNA samples from the five men and boys,

including Williams. They were then released. No one was told he was

arrested; no one was booked.      Many months later, the final DNA test

results came back. At this point, four of the five were formally arrested

and charged, the DNA results having exonerated one of the five.

       Most people would consider the process I have described to be

good police work. It was fair to the State, the defendants, the victims,

and particularly the individual who was exonerated and never charged.
                                    23

But Wing wouldn’t allow it.     Instead, Wing forces the State into the

following quandary: Do not take anyone into temporary custody,

regardless of the circumstances or the emergency, or else you will have to

bring your trial information against that person within 45 days. Thus,

Wing, predictably, leads to premature charging decisions.

      For decades prior to Wing, our court had consistently interpreted

Iowa Rule of Criminal Procedure 2.33(2)(a) as being triggered by a

statutory arrest, not mere Fourth Amendment custody. Thus, in State v.

Schmitt, we noted that rule 2.33(2)(a) (then rule 27(2)(a)) had been

enacted simultaneously with Iowa Code sections 804.5 and 804.14

(Supp. 1977) regarding arrest and needed to be construed with them.

290 N.W.2d 24, 26 (Iowa 1980).      We said, “[W]e define ‘arrest’ in rule

27(2)(a) to be the same as the definition provided in section 804.5, as

explained in section 804.14.” Id. We overruled Schmitt in Wing when we

swapped out statutory arrest for Fourth Amendment custody.

      But Schmitt was not the only decision overruled by Wing. In State

v. Gathercole, we held that a person who had been taken into custody in

Utah by a private transport company and brought under guard to Iowa

following extradition had not been arrested for speedy indictment

purposes, noting, “We define an ‘arrest’ in speedy-trial cases by our

general law of arrest under Iowa Code chapter 804 because rule of

criminal procedure 27(2) and Iowa Code section 804.14, which describes

the manner of making arrests, were enacted together.” 553 N.W.2d 569,

572 (Iowa 1996).

      Then, in State v. Dennison, we stated, “This court has also rejected

the contention that a de facto arrest triggers the speedy indictment time.”

571 N.W.2d 492, 495 (Iowa 1997) (per curiam).           In Dennison, the

defendant was “detained for investigative purposes for a relatively short
                                      24

period of time” but no citation or complaint was issued.         Id. at 497.

Approximately three months later, when the drug test results came back,

the defendant was charged with OWI.            Id. at 493–94.   We found no

speedy indictment violation.      Id. at 496–97.    We discussed the same

policy consideration I’ve referred to above:

      If a defendant is arrested and charged with a crime, and that
      charge is later dismissed based upon a test result, it is
      inevitable the defendant will have suffered some adverse
      consequences from the arrest, such as enduring booking
      procedures,     possible    incarceration   awaiting   initial
      appearance,     bond     or   release   requirements,   court
      appearances, expenditures for legal representation, and
      publication of the arrest in the newspaper.

Id. at 497; see also id. (“[I]t is beneficial for both the State and the

defendant for the officer to refrain from making an arrest and issuing a

citation for a violation for which the most crucial evidence is not

available.     Peace officers should not arrest individuals on insufficient

evidence.”).

      Both the language and the results in Gathercole and Dennison are

incompatible with what we said and did in Wing.

      Similarly, in State v. Davis, the officer took the defendant into

custody, handcuffed him, completed a written citation and complaint,

gave those forms to the defendant to sign, turned the defendant over to

the jailer, and booked him. 525 N.W.2d 837, 838 (Iowa 1994). We said

that this “easily corresponds” to the statutory definition of arrest in Iowa

Code sections 804.5 and 804.14. Id. at 839. It did not matter that the

defendant had been released before his initial appearance. Id. at 841;

see also State v. Rains, 574 N.W.2d 904, 910 (Iowa 1998) (“The definition

of ‘arrest’ for purposes of [the speedy indictment rule] is governed by the

general law of arrest provided in Iowa Code chapter 804, specifically

sections 804.5 and 804.14.”).
                                   25

       While our pre-Wing decisions consistently invoked the Iowa

statutes on arrest, not the Fourth Amendment, they perhaps lacked

some clarity as to when a statutory arrest occurs for speedy indictment

purposes. Today’s decision in my view helpfully draws a bright line. I

join it in full.

       Waterman and Zager, JJ., join this special concurrence.
                                    26

                                                #14–0793, State v. Williams

WIGGINS, Justice (dissenting).

      I join Justice Hecht’s dissent and write separately to lament the

majority’s departure from stare decisis.    In December 2010, the court

correctly decided State v. Wing, 791 N.W.2d 243 (Iowa 2010) for all the

reasons set forth in Justice Hecht’s dissent. Nothing has changed since

December 2010, except the members of the court. Stare decisis should

not depend on the members of the court at a given time.

      “Adherence to the principle of stare decisis does not permit a court

to overrule past decisions simply because a majority of the court as

constituted at a given point in time believes that a past decision was

wrongly decided.” Robert A. Sedler, The Michigan Supreme Court, Stare

Decisis, and Overruling the Overrulings, 55 Wayne L. Rev. 1911, 1929

(2009) [hereinafter Sedler]. In fact, “when a judge becomes a member of

a court, the judge must accept prior decisions as controlling and must

operate within the framework of the doctrine and precedent established

by the court’s prior decisions.” Id. at 1914.

      In the words of the author of the majority’s opinion, “We are slow

to depart from stare decisis and only do so under the most cogent

circumstances.” Ackelson v. Manley Toy Direct, L.L.C., 832 N.W.2d 678,

688 (Iowa 2013). This case does not present those circumstances.

      Previously, we recognized

      [i]t is of the greatest importance that the law should be
      settled. Fairness to the trial courts, to the legal profession,
      and above all to citizens generally demands that
      interpretations once made should be overturned only for the
      most cogent reasons. . . . [T]his does not mean that [the
      law’s] forward progress should be over the dead bodies of
      slain and discarded precedents. Legal authority must be
      respected; not because it is venerable with age, but because
      it is important that courts, and lawyers and their clients,
                                        27
      may know what         the   law    is   and   order   their   affairs
      accordingly.

State v. Liddell, 672 N.W.2d 805, 813 (Iowa 2003) (alterations in original)
(quoting Stuart v. Pilgrim, 247 Iowa 709, 714, 74 N.W.2d 212, 215–16

(1956)).

      Another member of our court once wrote, “Stare decisis demands

greater respect for our precedent.” State v. Ambrose, 861 N.W.2d 550,

563 (Iowa 2015) (Waterman, J., concurring specially). Those words are

just as applicable today.    However, what the majority does today is

overrule a prior decision with which they disagree in order to advance

their own view of the law. See Sedler, 55 Wayne L. Rev. at 1912. I write

to question the majority’s abandonment of stare decisis and call for the

restoration of the principle of stare decisis in Iowa jurisprudence. See id.

      Accordingly, I dissent and join Justice Hecht’s dissent.
                                    28

                                               #14–0793, State v. Williams

HECHT, Justice (dissenting).

      I believe the court of appeals correctly applied settled law requiring

a speedy indictment. Finding no persuasive ground for reversing a long

line of our cases interpreting Iowa Rule of Criminal Procedure 2.33(2)(a),

I respectfully dissent.

      The majority correctly notes that prior to January 1, 1978, the

state’s deadline for indicting a person suspected of committing a crime

ran from the date the person was “held to answer.”         See Iowa Code

§ 795.1 (1975).    In other words, prior to 1978 the speedy indictment

clock began to run upon a finding of probable cause that an offense was

committed and the accused committed it. In what the majority describes

as “a comprehensive review and major overhaul” of the Iowa Criminal

Code that became effective in 1978, the legislature significantly changed

the language upon which the speedy indictment rule is based.

      The former “held to answer” formulation for the commencement of

the indictment timeline was deleted by the legislature in the new rule

27(2)(a). Under the new rule, the arrest was chosen as the event from

which the indictment deadline is measured.       We first had occasion to

interpret the new formulation of the speedy indictment rule in State v.

Schmitt, 290 N.W.2d 24 (Iowa 1980).        In that case, Schmitt was in

custody awaiting trial on a burglary charge. Id. at 25. He escaped from

custody on October 18, 1978, but was found by a law enforcement officer

later the same day, detained at gunpoint, handcuffed, and returned to

jail. Id. at 26. More than ninety days passed before the state filed a new

information charging Schmitt with the crime of escape from custody.

Schmitt filed a motion to dismiss, contending the charge was untimely
                                           29

because it was not filed within forty-five days after he was arrested. Id.

at 25.

         On appeal from the district court’s ruling denying the motion to

dismiss, we focused on the textual difference between the former “held to

answer” language in section 795.1 and the new speedy indictment

timeline commencing under rule 27(2)(a) with an “arrest.” We concluded

the textual difference was significant and consequential.

                The terms are not synonymous. As previously stated,
         “arrested” means being physically taken into custody in the
         manner authorized by law. Formerly, physical restraint was,
         irrelevant to a determination of whether the defendant had
         been “held to answer.” Rather, the term was narrowly
         defined to mean being held to answer by a preliminary
         examination or waiver of same.

Id. at 27 (citation omitted). Noting the obvious textual difference between

the language in the former section 795.1 and the language in the new

rule 27(2)(a), we concluded the information charging Schmitt with escape

from custody was untimely because it was filed more than forty-five days

after Schmitt’s arrest on October 18, 1978. Our decision in Schmitt was

based on the unambiguous text of the rule; it was faithful to the general

principle that a modification of the language of a statute gives rise to a
presumption that a change in the law was intended. See Midwest Auto.

III, LLC v. Iowa Dep’t of Transp., 646 N.W.2d 417, 425 (Iowa 2002); State

v. Ahitow, 544 N.W.2d 270, 273 (Iowa 1996); see also 1A Norman J.

Singer & J.D. Shambie Singer, Statutes and Statutory Construction

§ 22.1, at 245–47 (7th ed. 2009). 4


         4The majority cites a cryptic passage from an article written by Professor Yeager
and Professor Carlson suggesting they intended no significant changes of the speedy
indictment provisions in the Criminal Code overhaul enacted during the 1976 legislative
session. In assessing the meaning of rule 27(2)(a), now rule 2.33(2)(a), and the
legislative intent behind it, I give great weight to the words actually appearing in the
                                           30

       In a series of cases decided after Schmitt, this court performed its

proper appellate role—interpreting and applying the statutory definitions

of arrest found in Iowa Code sections 804.5 and 804.14 to various and

sundry fact patterns presenting speedy indictment claims. See State v.

Wing, 791 N.W.2d 243, 247–52 (surveying and synthesizing this court’s

opinions interpreting “arrest” in the speedy indictment context). In each

of those cases, we applied rule 27(2)(a) or its successor, rule 2.33(2)(a),

as they were written by the legislature.            In each instance, we focused

faithfully on the text of the rule and decided whether an information was

filed within the timeline provided by law under the circumstances.

       The majority abruptly changes course in this case, turning the

clock back to the pre-1978 formulation of the rule.                  Concluding this

court got it wrong in Schmitt, the majority decides today that an arrest

for purposes of the speedy indictment rule does not occur until one is

held to answer. I disagree for several reasons.

       The first reason is based on the text of the rule.                    The plain

language of rule 2.33(2)(a) does not include the “held to answer” doctrine

that was put to rest by the legislature in 1978. Well-established rules

counsel against resuscitation.             Our role is “to interpret our rule

according to the legislative intent as revealed by the language of the

rule.” State v. Dullard, 668 N.W.2d 585, 595 (Iowa 2003). In performing

our interpretive role, “[w]e determine legislative intent from the words

chosen by the legislature, not from what it should or might have said.

Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004). It is

not our role to extend, enlarge, or otherwise change the meaning of a

________________________
rule, and substantially less weight to the post-hoc characterizations of intent offered up
by the professors.
                                    31

statute under the guise of construction.         Id.   We do not divine

innovations or make improvements when interpreting the legislature’s

work; rather, we interpret it as we find it. State v. Spencer, 737 N.W.2d
124, 129–30 (Iowa 2007). In my view, my colleagues in the majority give

too little attention to these rules limiting our interpretive license in

restoring the “held to answer” framework abandoned nearly forty years

ago by the legislature.

      Second, we have decided numerous speedy indictment cases in the

thirty-seven years since Schmitt was decided. See Wing, 791 N.W.2d at

247–52 (surveying cases interpreting “arrest” in the speedy indictment

context).   Notably, the legislature took no corrective action in the

intervening decades suggesting we misunderstood its intention as we

repeatedly measured the indictment deadline from the time of the arrest.

This scenario is a textbook scenario for application of the doctrine of

legislative acquiescence. See Ackelson v. Manley Toy Direct, L.L.C., 832
N.W.2d 678, 682, 688 (Iowa 2013) (considering legislature’s inactivity

over twenty-seven-year period in response to our decisions holding the

Iowa Civil Rights Act did not implicitly permit recovery of punitive

damages); State v. Abrahamson, 746 N.W.2d 270, 277 (Iowa 2008) (“The

legislature’s failure to amend the statute to enumerate multiple offenses

suggests our understanding of the statute comports with the intent of

the drafters.”); Iowa Dep’t of Transp. v. Soward, 650 N.W.2d 569, 574

(Iowa 2002) (legislative inaction in response to this court’s interpretation

of a statute given considerable weight). If we misunderstood its intent in

Schmitt or in our many other subsequent decisions measuring the

indictment deadline from the point of arrest during the past three-and-

one-half decades, surely the legislature would have taken corrective
                                           32

action. Because the legislature did not take such action, my confidence

that we got it right in Schmitt is all the stronger. 5

       Third, this case starkly illustrates that if being “held to answer” is

the trigger for the speedy indictment clock, a perverse incentive arises for

law   enforcement       officers    to   delay   prosecutions—conduct           that   is

antithetical to the important goals of speedy trials.                    See State v.

Delockroy, 559 N.W.2d 43, 46 (Iowa Ct. App. 1996) (noting the purpose of

procedural rules and constitutional provisions implementing speedy trial

rules is to “relieve an accused of the anxiety associated with suspended

prosecution and provide reasonably prompt administration of justice”).

The acts that led to the sexual assault charges against Deantay Williams

and two other men occurred in the early morning hours of June 10,

2012. Williams and the others were taken into custody, handcuffed, and

taken to the police station for interrogation that same morning. Williams

and one of the others admitted during the interrogations that they had

engaged in sexual intercourse with two fifteen-year-old girls who reported

they had been raped.               Yet, the informations charging the three

defendants were filed 510 days later.              Although the State claims the

delay in filing the charges was attributable to the slow pace of DNA

testing, the identity of Williams and one of the other defendants as

participants in the alleged sexual abuse of both girls was not in dispute

from day one. During the long delay of 510 days, evidence likely grew

stale and memories faded while Williams and the others waited,

uncertain whether the prosecutions would go forward.                      See State v.


       5The  legislature’s acquiescence in our interpretation of the rule adds force to my
view expressed above in note 1 that the actual words enacted by the legislature in rule
2.33(2)(a) should be our polestar—not the summary characterization of the professors
who assisted in the drafting.
                                    33

Olson, 528 N.W.2d 651, 654 (Iowa Ct. App. 1995) (acknowledging that

impairment of an accused’s defense due to diminished memories and

loss of exculpatory evidence is considered the most serious form of

prejudice arising from delayed prosecutions).

      The plain language interpretation of rule 2.33(2)(a) applied by this

court for more than three decades and relied upon by the court of

appeals in this case encouraged prompt prosecutions and promoted the

goals of speedy trials guaranteed by the Sixth Amendment to the United

States Constitution and article I, section 10 of the Iowa Constitution. I

would not abandon it.     Accordingly, I would affirm the decision of the

court of appeals and remand to the district court for entry of a ruling

dismissing the charges.

      Wiggins and Appel, JJ., join this dissent.